Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the feeding plate" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner presumes Claim 26 should depend on Claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0141144 A in view of KR 10-2016-0144837 A and Ishikawa et al. (US 2018/0370131 A1, hereinafter Ishikawa).
Regarding Claims 1-7, 23, and 28 the Examiner concurs with the citations and rationale in the included translated copy of the International Preliminary Report on Patentability, and considers the translated summaries of the references therein an accurate summery of the relevant cited portions, with the Examiner further noting that carbon, ceramic, polymer, and metal are ubiquitous forms of 3D printing powder such that it would be obvious to use any of the four.
However, the previous combination may be silent on adding additional light exposure systems beyond the curing laser.
In analogous art pertaining to 3D printing, Ishikawa teaches in for instance [0009] and [0074] that galvo mirrors are known to direct light from an IR lamp to specific areas of powder beds for both pre-heating and post-heating (with at least one IR lamp-mirror pair thus corresponding to the Claim 1 lamp-mirror requirement, and at least one corresponding to the Claim 27 output bed heating requirement) , the directing possibilities including direction by a pivotal dual-axis galvo mirror per [0049], or by pivotal polygon mirrors per [0054].
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the invention’s filing to enhance the previous combination with pivotal mirrors directing from heat lamps in order to preheat and/or post-heat the powder bed.

Further regarding Claim 28, as Ishikawa is controlling the heat for each mirror-lamp pair, this at the very least suggests a plurality of temperature sensors in each region inside the case which transmit a signal to the reflecting mirror, since temperature-based control systems should be using temperature sensors.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0141144 A in view of KR 10-2016-0144837 A and Ishikawa as applied to Claim 1 above, and further in view of Abe et al. (US 2010/0031882 A1, hereinafter Abe).
Regarding Claim 24, the previous combination teaches the printer as applied above, but may be silent on including a screw in the powder supplying unit. 
In analogous art pertaining to 3D printing, Abe teaches in [0077] that is known to include screws in powder cartridges to prevent the powder from clogging, and thus it would have been obvious to include a screw in the powder supplying unit of the previous combination to prevent powder clogging/agglomeration.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0141144 A in view of KR 10-2016-0144837 A and Ishikawa as applied to Claim 1 above, and further in view of Ederer et al. (US 2017/0355137 A1, hereinafter Ederer).
Regarding Claims 25-28, the previous combination teaches the printer as applied above, but may be silent on further areas of heat application.
In analogous art pertaining to 3D printing, Ederer teaches in [0215] that in addition to preheating material on a bed, it is known to preheat material at the supply device to help maintain a constant powder temperature throughout the entire process.
Therefore, it would have been obvious to, per Ederer, heat the powder supply unit of the previous combination to help maintain a constant temperature, with that motivation serving to reasonably suggest trying to apply heat to any of the finite and predictable reasonable parts of the powder feed mechanism, including the outlet (via a well-known finite and predictable heating light option such as UV light) and the feeding plate (via a known finite and predictable heating option such as an IR lamp or heating coil inside the plate).


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0141144 A in view of KR 10-2016-0144837 A and Ishikawa as applied to Claim 1 above, and further in view of Lund (US 2017/0021566 A1, hereinafter Lund).
Regarding Claims 29-30, the previous combination teaches the printer as applied above, but may be silent on a stepper motor to control the mirror. 
In analogous art pertaining to 3D printing, Lund teaches in [0090] that is known to control mirrors via a stepper motor connected to a light control system (at least suggesting sensors as part of the control system to provide feedback on the light), and thus it would have been obvious to control the mirror movement of the previous combination with a stepper motor connected to temperature sensors as part of a light/heat control system to further increase the precision with which the system can be run.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743